ACCEPTED
                                                                                                                                       12-15-00100-CR
                                                                                                                          TWELFTH COURT OF APPEALS
                                                                                                                                        TYLER, TEXAS
App ;llate Docket Number:       12.15-00100                                                                                       4/21/2015 2:44:31 PM
                                                                                                                                         CATHY LUSK
                                                                                                                                                CLERK
App jliate Case Style: Style:   JOHNSON, DARRIAN DEWAYNE JR

                                State of Texas

                                                                                                                 FILED IN
Com panion Case:            12-15-00099                                                                   12th COURT OF APPEALS
                                                                                                               TYLER, TEXAS
                                                                                                          4/21/2015 2:44:31 PM
                                                                                                               CATHY S. LUSK
Ami :nded/corrected statement: [ [ ]
                                                                                                                   Clerk


                                                DOCKETING STAIHMENT (Criminal)
                                               Appellate Court: 12th Court of Appeals
                                   (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

h J Appellant                                                            n . Appellant Attoniey(s)

Firsi Name:       Darrian                                               •   Lead Attorney

M i d die Name:   Dewayne                                               First Name:       Forrest

Last Name:        Johnson                                               Middle Name:      K

Suflf ix:   Jr                                                          Last Name:        Phifer

App ellant Incarcerated?    ^   Yes •     No                            Suffix:

Am<)unt of Bond: $0.00                                                  ^   Appointed                 Q District/County Attorney

Pro Se:     O                                                           •   Retained                  •    Public Defender

                                                                        Firm Name:            Law Office of Forrest K . Phifer

                                                                        Address 1:        P.O.Box 829

                                                                        Address 2:

                                                                        City:             Rusk

                                                                        State:    Texas                          Zip+4:      75785-0829

                                                                        Telephone:        903-683-9592             ext.

                                                                        Fax:      903-683-9592

                                                                        Email:    phiferiawoffice@suddenlink.net
                                                                        SBN:      15908570

                                                                                                                           Add Another Appellant/
                                                                                                                                 Attome>^




                                                                   Page 1 ot5
DDL Appellee                                                                             rv. Appellee AttorneyCs)

First Name:          State of Texas                                                      ^   Lead Attorney

M i d He Name:                                                                           First Name:          Charles

Last Name:                                                                               Middle Name:         J

Suff x:                                                                                  Last Name:          Breaux

App illee Incarcerated?        •      Yes •    No                                        Suffix:     Jr.

Am( luntofBond:                                                                          •       Appointed            ^ District/County Attorney

Pro 5e: O                                                                                •   Retained                 Q Public Defender

                                                                                         Firm Name:               District Attomey*s Office

                                                                                         Address 1:          P.O. Box 450

                                                                                         Address 2:           135 S. Main

                                                                                         City:                REusk

                                                                                          State:     Texas                           Zip+4:    75785450

                                                                                         Telephone:           903-683-2573             ext.

                                                                                         Fax:        903-683-2309
                                                                                         Email:      charlesb@cocherokee.org                                           1
                                                                                                                                               Add Another Appellee/
                                                                                          SBN:        02936800                                      Attomey

V. Perfection Of Appeal, Judgment And Sentencing

Natl ire of Case (Subject matter                    . ^           .    .                  Was the trial by:       •    jury or ^   non-jury?
          r.    C                       Ofrenses against persons (other)
ort> pe Oi case).
                                                                                         Date notice of appeal filed in trial court: 01/20/2015
Typ e of Judgment: Bench Trial
                                                                                          I f mailed to the trial court clerk, also give the date mailed :
DBLU  1 trial court imposed or suspended sentence in open court or date
trial court entered appealable order: 01/008/2015
Off( nse charged: Abandon.Endanger Child-Criminal Neglect                                Punishment assessed: two (2) years State Jail w/ 150 days credit

Dat( 5 of offense:       07/21/2012                                                       Is the appeal from a pre-trial order?      D Yes ^     No

Defi jndant's plea: Guilty                                                                Does the appeal involve the constitutionality or the validity of a
                                                                                          statute, rule or ordinance?
I f g i lilty, does defendant have the trial court's certificate to appeal?
                                                                                         •   Yes I ^ N o
       ^es D N O

V I . Actions Extending Time To Perfect Appeal

Mot ion for New Trial:                   Yes •      No       I f yes, date filed     04/15/2015
Mot ion in Arrest of Judgment: Q Yes •              No       I f yes, date filed

0th 3r:   ^Yes       •    No                                 I f yes, date filed

Ifot her, please specify: M T A Order issued l/8/12;Order appointirig atty issued 2/12/15, but filed 3/17/15 & served 3/25/15


V I I Indigency Of Party: (Attach flle^tamped copy of motion and affidavit)


Mot ion and affidavit filed: K | Y e s Q N O             •    NA         I f yes, date filed: 01/20/2015
Dat 5 of hearing:                                        K NA

Dat 5 of order:      02/12/2015                          •    NA

Rul ng on motion: ^ Oatited •                 Denied     •    NA          If granted or denied, date of ruling: 02/12/2015




                                                                                   Page 2 of 5
V I I I Trial Court And Record

Coul t:     Seeond Judicial District Court                                 Clerk's Record:

Cou ity: Cherokee County                                                   Trial Court Clerk:    ^ District     •       County
Trial Court Docket Number (Cause no):             19099                    Was clerk's record requested?        ^       Yes •    No

Tria Court Judge (who tried or disposed of the case):                      I f yes, date requested: 04/15/2015
                                                                           I f no, date it will be requested:

First Name:         Bascom                                                 Were payment arrangements made with clerk?

M i d ile Name: W                                                                                                   •    Yes •    No ^ Indigent

Last Name:          Bentley
Suff ix: HL
Add ressl:          135 S. Main
Add ress 2:
City                Rusk
Stat J:     Texas                       Zip + 4: 75785
Tele phone:         903-683-2236          ext.
Fax:        903-683-2238
Ema i l :



Rep( jrter's or Recorder's Record:
Isth jre a reporter's record?     ^   Yes •   No
Was reporter's record requested?        ^ Yes D N O
Was the reporter's record electronically recorded?        ^ Yes n   No
Ify« IS, date requested: 04/15/2015
Wer e payment arrangements made with the court reporter/court recorder?            [H Yes • No ^ Indigent




IS     Court Reporter                     •      Court Recorder
•      Official                           n      Substitute


Firs ; Name:        Nncy

M i d die Name:

Last Name:          Adams

Suf!ix:

Add ressl:          135 S. Main
Add ress 2:

City                Rusk
Stat B:     Texas                       Zip + 4: 75785
Tele{phone:         903-683-2236          ext.
Fax         903-683-2238

Emi dl:



                                                                     Page 3 of 5
IX.

List iny pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.
Docket Number 12-15-0009                                                                 Court    12th Judicial Court of Appeals

Style:      Johnson, Darrian Dewayne Jr

         Vs.     State of Texas




X* Slllgiidtare


Sign iture of counsel (or Pro Se Party)                                                Date   04/21/2015

                                                                                       State Bar No: 15908570
Printjed Name:

Electronic Signatui e /s/ Forrest K. Phifer                                            Name Forrest K. Phifer
         (Optional)


X I . Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court*s
ordelr or judgment as follows on




Signature of counsel (or pro se party)                            Electronic Signature /s/Forrest K. Phifer
                                                                          (Optional)

                                                                  State Bar No         15908570
Persin Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state                         (1) the date and manner of service;
                              (2) the name and address of each person served, and
                              (3) i f the pei-son served is a party's attomey, the name of the party represented by that attomey




                                                                    Page 4 of 5
Please enter the following for each person served:

Datd Served: j

Manjtier Served Fax

FirstI Nam e      Charles <

Middle Name       I

Last Name         Braux

Sufijx:   |r.;

Law Firm Name District Attotncys Office

Addi-essl         135 S. Main

Addi-ess2.        P.O. Box 450

City              Kusk

Stati     Texas                     Zip+4.75785

Telephone         903-683-2573        ext.

Fax:        9(8

Email:




                                                     P^eSof 5